UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 25, 2012 ENERGY FOCUS, INC. (Exact name of registrant as specified in its charter) Delaware 0-24230 94-3021850 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 32000 Aurora Road Solon, Ohio (Address of principal executive offices) (Zip Code) (440) 715-1300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General InstructionA.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Energy Focus, Inc. (the "Company") held its Annual Meeting of Shareholders on July 25, 2012 in Solon, Ohio. A total of 23,531,953 shares of Common Stock, representing approximately 52.87% of the shares outstanding, were represented at the meeting. The matters voted upon and the results of the votes were as follows: Proposal No. 1 – Election of Directors For Withheld Jennifer Cheng Simon Cheng John M. Davenport J. James Finnerty Joseph G. Kaveski Paul von Paumgartten R. Louis Schneeberger The seven Directors lists above were elected to serve until the next annual meeting or until their respective successors are duly elected or appointed. Proposal No. 2 – Proposal to Amend the Form of Certificate of Incorporation to increase the number of authorized shares of Common Stock from 60 million to 100 million For Against Abstain Proposal No. 3 – Approval of Amendment to the 1994 Employee Stock Purchase Plan to increase the number of shares of Common Stock authorized for issuance under the Plan from 400,000 to 600,000 For Against Abstain Proposal No. 4 – Approval of Amendment to the 2008 Stock Incentive Plan to increase the number of shares of Common Stock authorized for issuance under the Plan from 3,000,000 to 5,000,000 For Against Abstain The shareholders approved all three amendments.The Company’s Proxy Statement for the Meeting filed with the Securities and Exchange Commission on June 15, 2012 provides more information about these proposals and the vote required for approval for each of them. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:July 31, 2012 ENERGY FOCUS, INC. By: /s/Mark J. Plush Name: Mark J. Plush Title: Chief Financial Officer
